--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Red Mountain Resources, Inc. 10-K [rdmp-10k_053113.htm]
Exhibit 10.12

 

--------------------------------------------------------------------------------


 
AMENDMENT AND WAIVER

 
BY AND AMONG

 
INDEPENDENT BANK,
as Lender
 
AND

 
RED MOUNTAIN RESOURCES, INC.
 
CROSS BORDER RESOURCES, INC.
 
BLACK ROCK CAPITAL, INC.
 
RMR OPERATING, LLC,
 
as Borrowers

 
Effective
MAY 2, 2013
 



--------------------------------------------------------------------------------




 
 

--------------------------------------------------------------------------------

 




AMENDMENT AND WAIVER
 
This AMENDMENT AND WAIVER (this “Agreement”) is made and entered into effective
the 2nd day of May, 2013 (the “Effective Date”), by and among INDEPENDENT BANK,
a Texas banking association, as lender under the Senior First Lien Secured
Credit Agreement (the “Lender”), and RED MOUNTAIN RESOURCES, INC., a Florida
corporation (“Red Mountain”), CROSS BORDER RESOURCES, INC., a Nevada
corporation, BLACK ROCK CAPITAL, INC., an Arkansas corporation, and RMR
OPERATING, LLC, a Texas limited liability company (collectively, the
“Borrowers”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers and the Lender are parties to that certain Senior First
Lien Secured Credit Agreement, dated February 5, 2013, among the Borrowers and
the Lender (the “Loan Agreement”); and
 
WHEREAS, the Borrowers have requested that the Lender waive any default or right
to exercise any remedy as a result of the Borrowers having failed to be in
compliance with the requirements of Sections 6.18, 6.19, 6.20 and 6.21 of the
Loan Agreement, and the Lender has agreed to do so as provided in this
Agreement; and
 
WHEREAS, the Borrowers have requested that the Lender amend the provisions of
Sections 1.01, 5.20, 6.02(q), 6.18, 6.19, and 6.20 of the Loan Agreement, and
the Lender has agreed to do so as provided in this Agreement; and
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto hereby agree as follows:
 
ARTICLE I
DEFINITIONS AND INTERPRETATION
 
1.1   Terms Defined Above.  As used in this Agreement, each of the terms
“Agreement,” “Borrowers,” “Lender” and “Loan Agreement” shall have the meaning
assigned to such term hereinabove.
 
1.2   Terms Defined in Agreement.  Each term defined in the Loan Agreement and
used herein without definition shall have the meaning assigned to such term in
the Loan Agreement, unless expressly provided to the contrary.
 
1.3   References.  References in this Agreement to Schedule, Exhibit, Article,
or Section numbers shall be to Schedules, Exhibits, Articles, or Sections of
this Agreement, unless expressly stated to the contrary.  References in this
Agreement to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,”
“hereof,” “hereunder” and words of similar import shall be to this Agreement in
its entirety and not only to the particular Schedule, Exhibit, Article, or
Section in which such reference appears.  Specific enumeration herein shall not
exclude the general and, in such regard, the terms “includes” and “including”
used herein shall mean “includes, without limitation,” or “including, without
limitation,” as the case may be, where appropriate.  Except as otherwise
indicated, references in this Agreement to statutes, sections, or regulations
are to be construed as including all statutory or regulatory provisions
consolidating, amending, replacing, succeeding, or supplementing the statute,
section, or regulation referred to.  References in this Agreement to “writing”
include printing, typing, lithography, facsimile reproduction, and other means
of reproducing words in a tangible visible form.  References in this Agreement
to amendments and other contractual instruments shall be deemed to include all
exhibits and appendices attached thereto and all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this
Agreement.  References in this Agreement to Persons include their respective
successors and permitted assigns.
 
 
 

--------------------------------------------------------------------------------

 
1.4   Articles and Sections.  This Agreement, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.
 
1.5   Number and Gender.  Whenever the context requires, reference herein made
to the single number shall be understood to include the plural; and likewise,
the plural shall be understood to include the singular.  Definitions of terms
defined in the singular or plural shall be equally applicable to the plural or
singular, as the case may be, unless otherwise indicated.  Words denoting sex
shall be construed to include the masculine, feminine and neuter, when such
construction is appropriate; and specific enumeration shall not exclude the
general but shall be construed as cumulative.
 
ARTICLE II
WAIVER
 
2.1   Agreement.  The Lender waives any Default, Event of Default or right to
exercise any remedy as a result of the failure by the Borrowers to be in
compliance with the requirements of:
 

 
(a) 
 
Section 6.18 of the Agreement with respect to the permitted ratio of
consolidated current assets to consolidated current liabilities of Borrowers for
the fiscal quarter ending February 28, 2013;
 
(b) 
 
Section 6.19 of the Agreement with respect to the permitted ratio of Funded Debt
of the Borrowers to consolidated EBITDAX of the Borrowers for the fiscal quarter
ending February 28, 2013;
 
(c) 
 
Section 6.20 of the Agreement with respect to the permitted ratio of EBITDAX of
the Borrowers to Interest Expense of the Borrowers for the fiscal quarter ending
February 28, 2013; and
 
(d) 
Section 6.21 of the Agreement with respect to the aging of trade payables and
other accounts payable of the Borrowers and their subsidiaries for the quarter
ended February 28, 2013.



 
2.2   Limitation on Agreement.  Except for the waiver set forth above in this
Article II, nothing contained herein shall otherwise be deemed a consent to any
violation of, or a waiver of compliance with, any term, provision or condition
set forth in any of the Loan Documents or a consent to or waiver of any other or
future violations, breaches, Defaults or Events of Default
 
ARTICLE III
AMENDMENTS


3.1           Amendments.  The Lender and the Borrowers hereby agree to amend
the following provisions of the Loan Agreement:


 
- 2 -

--------------------------------------------------------------------------------

 
 
(a)
Section 1.01 of the Loan Agreement is amended by replacing the definition of
“Interest Expense” with the following definition:



 
“‘Interest Expense’ means, for Borrowers and their consolidated Subsidiaries for
any period, total interest, letter of credit fees, and other fees and expenses
which are classified as interest in conformity with GAAP, incurred in connection
with any Funded Debt for such period, whether paid or accrued, including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net
costs under Interest Hedge Agreements, all as determined in conformity with
GAAP, but specifically excluding any non-cash amounts charged to interest
expense under GAAP.”



 
(b)
Section 5.20 of the Loan Agreement shall be amended and restated in its entirety
as follows:



“Section 5.20 Subordination Agreements.  Borrowers shall, and shall cause each
other Loan Party and any other Person designated by Lender to, execute a
Subordination Agreement covering any Debt owed by such Borrower other than (i)
Debt owing to Lender under the Loan Documents, (ii) the Swiss Debt and (iii) the
Green Shoe / Little Bay Debt.”


 
(c)
Section 6.02(q) of the Loan Agreement shall be amended and restated in its
entirety as follows:



“(q)
[RESERVED].”



 
(d)
Section 6.18 of the Loan Agreement is amended by substituting “May 31, 2013” for
“February 28, 2013.”



 
(e)
Section 6.19 of the Loan Agreement is amended by (i) substituting “May 31, 2013”
for “February 28, 2013”, (ii) substituting “March 1, 2013” for “November 30,
2012” and (iii) substituting “February 28, 2014” for “November 30, 2014.”



 
(f)
Section 6.20 of the Loan Agreement is amended by (i) substituting “May 31, 2013”
for “February 28, 2013”, (ii) substituting “March 1, 2013” for “November 30,
2012” and (iii) substituting “February 28, 2014” for “November 14, 2014.”



ARTICLE IV
RATIFICATION AND ACKNOWLEDGMENT
 
Each of the Borrowers and the Lenders does hereby adopt, ratify and confirm the
Agreement, as modified hereby, and acknowledges and agrees that the Agreement
and each of the other Loan Documents to which it is a party is and remains in
full force and effect.
 
ARTICLE V
MISCELLANEOUS
 
5.1   Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Agreement.
 
 
- 3 -

--------------------------------------------------------------------------------

 
5.2   Rights of Third Parties.  Except as provided in Section 4.1, all
provisions herein are imposed solely and exclusively for the benefit of the
parties hereto.
 
5.3   Counterparts.  This Agreement may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument and shall be enforceable upon the execution of one or more
counterparts hereof by each of the parties hereto.  In this regard, each of the
parties hereto acknowledges that a counterpart of this Agreement containing a
set of counterpart execution pages reflecting the execution of each party hereto
shall be sufficient to reflect the execution of this Agreement by each necessary
party hereto and shall constitute one instrument.
 
5.4   Integration.  This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject hereof.  All prior understandings,
statements and agreements, whether written or oral, relating to the subject
hereof are superseded by this Agreement.
 
5.5   Invalidity.  In the event that any one or more of the provisions contained
in this Agreement shall for any reason be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement.
 
5.6   Governing Law.  This Agreement shall be deemed to be a contract made under
and shall be governed by and construed in accordance with the laws of the State
of Texas, without regard to principles of such laws relating to conflict of
laws.
 
5.7   Fee.  Borrowers agree to pay Lender a fee of $8,000.00 upon execution of
this Agreement by Lender.

 
(Signatures appear on following pages)
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers effective as
of the Effective Date.



 
LENDER:


INDEPENDENT BANK, a Texas banking corporation


By: /s/ John
Davis                                                                                                            
             John Davis
             Executive Vice President
     
BORROWER:
 
RED MOUNTAIN RESOURCES, INC.,
a Florida corporation
 
By: /s/ Alan W.
Barksdale                                                                                                     
Alan W. Barksdale
President & Chief Executive Officer
 
 
CROSS BORDER RESOURCES, INC.,
a Nevada corporation
 
By: /s/ Kenneth
Lamb                                                                                                    
Kenneth Lamb
Chief Accounting Officer
 
 
BLACK ROCK CAPITAL, INC.,
an Arkansas corporation
 
By: /s/ Alan W.
Barksdale                                                                                                  
Alan W. Barksdale
President
     
RMR OPERATING, LLC,
a Texas limited liability company
 
By: /s/ Alan W.
Barksdale                                                                                            
Alan W. Barksdale
President



- 5 -
 

--------------------------------------------------------------------------------